AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case
                                                                                                                           FILED
                                       UNITED STATES DISTRICT COUR                                                     c ..-E;;;_; ··,., ~ L;i$Tfl,.w'f C()Lifn
                                                                                                                S-::,.,:- ... :;i•, [~~vor. CALIFORNIA
                                            SOUTHERN DISTRICT OF CALIFORNIA                                                                                DEl'UTY


                UNITED STATES OF AMERICA                                  JUDGMENT IN A CRIMINAL CASE
                                  V.                                      (For Offenses Committed On or After November I, 1987)
                  PEDRO PEREZ-TORRES ( 1)
                                                                             Case Number:         3:19-CR-05219-LAB

                                                                          Lauren Williams
                                                                          Defendant's Attorney
USM Number                         90373-298
• -
THE DEFENDANT:
Ill] pleaded guilty to count(s)          One of the Information

D   was found guilty on count(s)
    after a olea of not guiltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

       Title and Section/ Nature of Offense                                                             Count
       18:1546 - Fraud and Misuse Of Visas, Permits, and Other Entry Documents {Felony)                 1




    The defendant is sentenced as provided in pages 2 through                        2           of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D     The defendant has been found not guilty on count(s)

 D      Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ is                               dismissed on the motion of the United States.

 lZJ Assessment : $ 100.00 - waived

 D      JVTA Assessment*:$

        *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 lZl    No fine                  •     Forfeiture pursuant to order filed                                                   , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.


                                                                          Date of!



                                                                          HON. LARRY AqAN BURNS
                                                                          CHIEF UNITED STATES DISTRICT JUDGE
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:               Pedro Perez-Torres (I)                              Judgment - Page 2 of 2
  CASE NUMBER:             3:19-CR-05219-LAB

                                                      PROBATION
The defendant is hereby sentenced to probation for a term of:
five (5) years as to count I


                                    SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                              3:19-CR-05219-LAB
